Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made this July 8, 2016
(the “Effective Date”) between Dicerna Pharmaceuticals, Inc. (“Company’) on the
one hand and Douglas M. Fambrough, III (the “Executive”) on the other hand.

WHEREAS, the Executive and the Company entered into an employment agreement on
May 6, 2010 (the “Prior Agreement”);

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Prior Agreement should be
amended and restated, as set forth herein;

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company, on terms set forth
herein;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

1. Term of Employment. The Executive’s employment under this Agreement shall
commence on the Effective Date and shall end on such date as the Executive’s
employment terminates in accordance with Section 4 of this Agreement. Subject to
the balance of this Agreement, the Executive shall be an at-will employee of the
Company whose employment may be terminated (by the Company or by the Executive)
at any time, for any or no reason, in which case the Executive will be entitled
to the separation benefits set forth in Section 4, below.

2. Duties.

a. Duties and Responsibilities. During his employment with the Company, the
Executive shall have the title of President and Chief Executive Officer of the
Company. The Executive shall devote his full business time and effort to the
performance of his duties for the Company, which he shall perform faithfully and
to the best of his ability, provided that the Executive may engage in
charitable, religious, civic and educational activities and community affairs,
provided that such activities and community affairs do not, alone or in the
aggregate, materially interfere with the proper performance of the Executive’s
duties and responsibilities to the Company. The Executive shall have all of the
customary powers and duties associated with his position and shall be subject to
the Company’s policies, procedures, and approval practices, as generally in
effect from time to time for all senior executives of the Company and the
direction and oversight of the Board. The Executive will report directly to the
Board.

b. Board Membership. The Executive shall serve as a member of the Board during
Executive’s employment under this Agreement, subject to any required approval of
the Company’s shareholders. The Executive shall resign from the Board effective
upon the termination of the Executive’s employment with the Company for any
reason.

3. Compensation and Related Matters.

a. Base Salary. The Company shall pay the Executive base salary at a rate of
$20,416.67 every two weeks (which annualizes to $490,000), less withholdings and
deductions required and/or permitted by law. The Executive’s base salary shall
be paid in conformity with the Company’s payroll practices generally applicable
to the Company’s senior executives.

 

1



--------------------------------------------------------------------------------

b. Bonus. The Executive shall be eligible to be considered for a bonus upon
achieving certain pre-determined performance targets to be set by the Committee
within the first 90 days of each calendar year to which the targets relate and
consistent with any incentive compensation plan established by the Committee.
The bonus shall be based, in part, on the Executive’s performance. The grant of
such a bonus shall be in the sole discretion of the Committee. The target bonus
amount for which the Executive will be eligible is sixty percent (60%) of base
salary earned for the calendar year. Bonuses will be earned only after they have
been granted by the Committee. Any bonus shall be paid to the Executive
following the close of the fiscal year to which it relates, in no event later
than March 15th of the calendar year immediately following the calendar year in
which it was earned. The Executive must be actively employed by the Company at
the time the Committee considers granting of bonuses to be eligible to receive
such bonus.

c. Equity Compensation. Subject to approval of the Board or an appropriate
committee thereof, Executive shall be eligible for equity compensation awards,
in such amounts and subject to such terms as shall be commensurate with awards
granted to other senior executives of the Company.

d. Benefits. During his employment, the Executive shall be entitled to
participate in all employee benefit plans and programs, including paid sick
leave and holidays, life insurance, disability, medical, dental, and retirement
savings plans, to the same extent generally available to senior executives of
the Company, in accordance with the terms of those plans and programs. The
Executive shall be permitted up to four (4) weeks of paid vacation per year,
which will accrue on a monthly basis.

e. Expenses.

i. Business Expenses. The Company agrees to reimburse the Executive for
reasonable out-of-pocket expenses incurred in connection with Company business
and within standards to be established by the Board from time to time,
including, without limitation, travel and accommodations for authorized business
trips, provided that vouchers therefor, or other supporting information as the
Company may reasonably require, are presented to the Company.

ii. Reimbursement Requirements. The Executive must submit any request for
reimbursement no later than ninety (90) days following the date that such
business expense is incurred. Any reimbursement (or right thereto) may not be
exchanged or liquidated for another benefit or payment. Any business expense
reimbursements subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the rules and regulations thereunder (together, such
Code section and applicable rules and regulations herein referred to as
“Section 409A”) shall be made no later than the end of the calendar year
following the calendar year in which such business expense is incurred by the
Executive, and the expenses eligible for reimbursement in any tax year will not
affect the expenses eligible for reimbursement in any other tax year.

f. Indemnification; Liability Insurance. The Company agrees to indemnify and
hold harmless the Executive for the Executive’s conduct as an officer, director
and employee of the Company and to provide the Executive with directors’ and
officers’ liability insurance coverage, to the extent that the Company provides
such aforementioned indemnification right and liability insurance coverage to
similarly situated officers and directors of the Company.

 

2



--------------------------------------------------------------------------------

4. Termination.

a. Rights and Duties. The Executive is an employee “at will.” Accordingly, the
Company or the Executive may terminate his employment, at any time for any
lawful reason, or no reason. The Executive and the Company agree that, without
modifying or altering the Executive’s “at will” status each will provide the
other with at least thirty (30) days’ prior written notice of termination of the
Executive’s employment with the Company. If the Executive gives notice of
termination, except in the case of a termination by the Executive for “Good
Reason” as set forth below, such notice will be deemed a voluntary resignation
by the Executive and the Company, in its sole discretion, may elect to relieve
the Executive of any obligation to perform duties during the notice period,
without changing the status of such termination as a voluntary resignation by
the Executive. Should the Company in the event of a voluntary resignation decide
to relieve the Executive of any obligation to perform duties during the notice
period, it shall nonetheless continue his compensation and benefits for the term
of the notice period, except that no bonus shall be earned or awarded during and
after the notice period.

b. Termination for “Good Reason.” The Executive may terminate his employment at
any time for “Good Reason.” “Good Reason” shall mean:

i. A material diminution in the Executive’s authority, duties or
responsibilities, or a requirement that he be required to report to an officer
or employee rather than to the Board;

ii. A material diminution by the Company in the Executive’s annual base
compensation then in effect, except those changes generally affecting the
members of the Company’s management;

iii. An action or inaction by the Company that constitutes a material breach by
the Company of the terms of this Agreement. If such breach is reasonably
possible of being cured in the opinion of the Company, then the Company will be
given thirty (30) days after written notice from the Executive of such breach to
cure; or

iv. A requirement that the Executive be based more than fifty (50) miles from
the offices at which he was principally employed immediately prior to the date
of termination.

The parties acknowledge and agree that “Good Reason” shall not be deemed to have
occurred unless: (1) the Executive provides the Company with written notice that
he intends to terminate his employment hereunder for one of the Good Reason
grounds set forth in Section 4.b. within sixty (60) days of the initial
occurrence of such ground, with such notice containing a description of such
ground, (2) if such Good Reason ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (3) the Executive terminates his employment within
one hundred twenty (120) days from the date that such Good Reason ground first
occurs. For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of a Good Reason ground, and failure to adhere to
such conditions in the event of the occurrence of grounds that would otherwise
have constituted Good Reason had the conditions herein been satisfied shall not
disqualify the Executive from asserting and satisfying the conditions for Good
Reason for any subsequent occurrence that may constitute Good Reason.

c. Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause.” “Cause” shall mean:

i. Executive’s commission of an act of fraud or dishonesty which may or does
adversely affect the Company;

ii. The Executive’s conviction or plea of guilty or nolo contendere to or
engaging in any felony or crime involving moral turpitude, fraud,
misrepresentation or other crime and/or indictment for a crime that, in the
reasonable opinion of the Company, affects the Executive’s ability to perform
the duties set forth in this Agreement and/or reflects negatively upon the
Company;

 

3



--------------------------------------------------------------------------------

iii. Unauthorized disclosure by the Executive of the Company’s Proprietary
Information, as defined in the Nondisclosure, Noncompetition and Assignment
Agreement which results or could have been reasonably foreseen to result, in a
material financial loss to the Company; or

iv. The Executive’s failure (which shall not include any Disability as defined
below) or refusal to perform the duties and responsibilities of his employment
and/or to follow the policies and procedures of the Company, including without
limitation the failure or refusal to carry out lawful instructions from the
Board. If such failure or refusal is reasonably possible of being cured in the
opinion of the Company, then the Executive will be given thirty (30) days after
written notice from the Company of such failure or refusal to cure.

d. Termination in the Event of Death or Disability. The Agreement shall
terminate upon the Executive’s death or Disability. For purposes of the
Agreement, “Disability” is defined as any illness, injury, accident or condition
of either a physical or psychological nature as a result of which the Executive
is unable to perform the essential functions of his duties and responsibilities
hereunder for ninety (90) days during any period of three hundred sixty
five (365) consecutive calendar days or for any consecutive ninety (90) day
period.

e. Effect of Termination.

i. If the Executive is terminated by the Company for Cause, or by the Executive
other than for Good Reason, the Executive will only be entitled to payment when
due of any unpaid base salary, expense reimbursements, and vacation days accrued
prior to termination of employment. In addition, the Executive may exercise, to
the extent vested but unexercised, any outstanding option awards within
three (3) months after the date the Executive ceases to be an employee of the
Company or within the originally prescribed term of the applicable option,
whichever is earlier (but not thereafter).

ii. If the Executive is terminated by the Company other than for Cause or due to
the Executive’s Disability, as defined above (either of which will be deemed an
involuntary termination), or the Executive terminates for Good Reason, the
Executive will be entitled to payment when due of any unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive’s execution and non-revocation of
a separation agreement and general release provided by the Company, which must
be executed by the Executive, returned to the Company and not revoked by the
Executive within the applicable Execution Period (the Execution Period shall be
the thirty (30) day period beginning on the date of Executive’s termination of
employment, or, if necessary in order to comply with applicable legal
requirements for releases under the Older Workers Benefit Protection Act or
related employment law, as determined by the Company in its sole discretion, the
sixty (60) day period beginning on the date of the Executive’s termination of
employment), the following:

a) Continuation of the Executive’s base salary at the rate in effect as of the
day immediately preceding his date of termination for eighteen (18) months
following the date of termination, payable in accordance with the Company’s
regular payroll practices, with such payment to commence on the Company’s next
regularly scheduled payroll following the 10th day after the expiration of the
applicable Execution Period in which the Executive provides to the Company the
executed separation agreement and general release described above; provided,
however that the first installment shall include all amounts which would have

 

4



--------------------------------------------------------------------------------

been paid during the period between the Executive’s date of termination and the
date of such first installment and provided, further, that each installment
shall be considered a separate payment for purposes of Section 409A of the Code.

b) The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the required timeframe, the
Company will pay the premiums for such group health insurance coverage for the
shorter of: (i) eighteen (18) months or (ii) until the Executive becomes
eligible for health benefits through another employer or otherwise. After the
shorter period, the Executive will be responsible for premium payments for
continuation of such group health insurance coverage, pursuant to the terms and
conditions of COBRA.

c) Payment of a pro-rata portion of the actual amount of the Executive’s annual
bonus based on actual performance determined under the terms of the Company’s
annual bonus program as then in effect, with such pro-rata portion calculated by
multiplying the actual amount of such bonus for the year in which such
termination occurs by a number: (x) the numerator of which is the number of days
worked by the Executive during the fiscal year prior to termination, and (y) the
denominator of which is three hundred sixty five (365), with such payment to be
made after the determination of the bonus funding level (but in no event later
than March 15 of the calendar year following the year in which the Executive’s
termination occurs).

d) Unvested option awards held by the Executive that are scheduled to vest
within twelve (12) months following the Executive’s date of termination shall
accelerate in full upon such termination and shall be exercisable for three (3)
months after the date the Executive ceases to be an employee of the Company or
within the originally prescribed term of the applicable option, whichever is
earlier (but not thereafter).

iii. For clarity, in the event of a termination by the Executive for Good
Reason, the Executive shall be entitled to the separation compensation and
benefits set forth in Section 4.e.ii. of this Agreement.

iv. If the Agreement is terminated because of the Executive’s death, the Company
shall pay to the estate of the Executive the salary and benefits which would
otherwise have been payable to the Executive up to the date of termination of
his employment because of death.

v. In the event that a Change of Control (as defined below) occurs and, if
within one (1) year thereafter, the Executive’s employment is terminated as an
involuntary termination by the Company for a reason other than for Cause, or by
the Executive for Good Reason, then the Executive will be entitled to a payment
when due of any unpaid base salary, expense reimbursements, and vacation days
accrued prior to termination of employment and the following:

a) A lump sum payment equal to (i) 1.5, multiplied by (ii) the sum of (A) the
Executive’s annual base salary in the amount in effect as of the day immediately
preceding his date of termination, plus (B) the Executive’s target annual bonus
for the year in which the termination occurs, with such payment to be made on
the Company’s next regularly scheduled payroll following the 10th day after the
expiration of the applicable Execution Period in which the Executive provides to
the Company the executed separation agreement and general release described
below.

b) The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of

 

5



--------------------------------------------------------------------------------

such coverage during the required timeframe, the Company will pay the premiums
for such group health insurance coverage for the shorter of: (i) eighteen (18)
months or (ii) until the Executive becomes eligible for health benefits through
another employer or otherwise. After the shorter period, the Executive will be
responsible for premium payments for continuation of such group health insurance
coverage, pursuant to the terms and conditions of COBRA.

c) Payment of a pro-rata portion of the target amount of the Executive’s annual
bonus, with such pro-rata portion calculated by multiplying the target amount of
such bonus for the year in which such termination occurs by a number: (x) the
numerator of which is the number of days worked by the Executive during the
fiscal year prior to termination, and (y) the denominator of which is three
hundred sixty five (365), with such payment to be made on the Company’s next
regularly scheduled payroll following the 10th day after the expiration of the
applicable Execution Period in which the Executive provides to the Company the
executed separation agreement and general release described below (but in no
event later than March 15 of the calendar year following the year in which the
Executive’s termination occurs).

d) Unvested option awards held by the Executive shall accelerate in full upon
such termination of employment and shall be exercisable for three (3) months
after the date the Executive ceases to be an employee of the Company or within
the originally prescribed term of the applicable option, whichever is earlier
(but not thereafter).

The provision of payments and benefits under this paragraph (beyond payment of
any unpaid base salary, expense reimbursements, and vacation days accrued prior
to termination of employment) also are subject to the Executive’s execution of a
separation agreement and general release provided by the Company within the time
period set forth in Section 4.e.ii.(a) and (c) above. The terms and conditions
of any applicable Stock Agreements shall provide for acceleration as described
above. For purposes of this Agreement, “Change of Control” means the occurrence
of a merger or consolidation of the Company whether or not approved by the Board
of Directors, other than: (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation outstanding immediately after such merger or consolidation, or
a merger or consolidation which is in effect a financing transaction for the
Company, including, but not limited to, a reverse merger of the Company into a
publicly traded “shell” company, or (B) the stockholders of the Company approve
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets, provided that, in any case, “Change of Control”
shall be a “change in control event” determined in accordance with Regulation
§1.409A-3(i)(5).

5. Nondisclosure, Noncompetition, Nonsolicitation and Inventions. As a condition
of the Executive’s employment by the Company and the payment of compensation and
receipt of benefits referred to above, the Executive agrees to continue to be
bound by the terms of the Nondisclosure, Noncompetition and Assignment
Agreement, entered into by the Executive as of May 6, 2010. The Executive
acknowledges that the Company would not offer him employment or provide
compensation and/or benefits set forth above if he was not willing to be bound
by the terms of such agreement.

6. Certifications to the Company. By signing this Agreement, the Executive is
certifying and representing to the Company that: (a) he is free to enter into
and fully perform the duties of his position as an employee or director of the
Company; (b) he is not subject to any employment, confidentiality,
non-competition or other agreement that would restrict his right to work for or
serve on the Board of the Company in any way, and he has provided the Company
with a copy of any agreement

 

6



--------------------------------------------------------------------------------

that could be interpreted as restricting his right to work for the Company in
any way; (c) his employment and Board membership with the Company does not
violate any order, judgment or injunction applicable to him, and he has provided
the Company with a copy of any such order, judgment or injunction which may be
applicable to him; and (d) all facts he has presented to the Company are
accurate and true, including oral and written statements regarding his
education, training, qualifications, and prior work experience.

7. Notice.

a. To the Company. The Executive will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies him
to use):

 

  

David Madden

Chairman of the Board of Directors

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

Phone: (617) 621-8097

With a copy to:      

Sam Zucker

Sidley Austin LLP

1001 Page Mill Road

Building 1

Palo Alto, CA 94304

Phone: (650) 565-7111

b. To the Executive. All communications from the Company to the Executive
relating to this Agreement shall be sent to the Executive in writing, addressed
as follows (or in any other manner he notifies the Company to use):

 

  

Douglas M. Fambrough, III

At the address on file in the Company’s records

With a copy to:                                                        

c. Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or
(2) faxed with confirmation of delivery, in either case, addressed as required
in this section.

8. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a Company officer duly
authorized by the Board and the Executive. A waiver of any conditions or
provisions of this Agreement in a given instance shall not be deemed a waiver of
such conditions or provisions at any other time in the future.

9. Choice of Law; Forum Selection. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles. Any claims or legal actions by one party against the other regarding
this Agreement shall be commenced and maintained in any state or federal court
located in the Commonwealth of Massachusetts, and the parties hereby submit to
the jurisdiction and venue of any such court.

 

7



--------------------------------------------------------------------------------

10. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Executive and his estate, but the Executive may not assign or
pledge this Agreement or any rights arising under it. Without the Executive’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.

11. Taxes; Code Sections 409A and 280G.

a. The Company shall withhold taxes from payments it makes pursuant to this
Agreement as it reasonably determines to be required by applicable law.

b. If any of the benefits set forth in this Agreement are “deferred
compensation” subject to Section 409A, any termination of employment triggering
payment of such benefits must constitute a “separation from service” under
Section 409A before a distribution of such benefits can commence. For purposes
of clarification, this section shall not cause any forfeiture of benefits on the
part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs. In addition, if any amount to be paid to the
Executive pursuant to this Agreement is “deferred compensation” subject to
Section 409A, then (i) if such amounts are payable upon the Executive’s
separation from service and the Executive is a “Specified Employee” (as defined
under Section 409A) as of the date of the Executive’s separation from service
hereunder, then, to the extent necessary to avoid the imposition of accelerated
or increased income taxes, excise taxes or other penalties under Section 409A,
the payment of benefits, if any, scheduled to be paid by Company to the
Executive hereunder during the first six (6) month period following the date of
a separation from service hereunder shall not be paid until the date which is
the first business day after six (6) months have elapsed since Executive’s
separation from service or such earlier time as may be permitted under
Section 409A of the Code and (ii) each such payment which is conditioned upon
Executive’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years. Any
deferred compensation payments delayed in accordance with the six-month delay
set forth in this Section 11 shall be paid in a lump sum when paid and shall be
adjusted for earnings in accordance with the applicable short term rate under
Section 1274(d) of the Code.

c. Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.

d. The parties intend this Agreement to be in compliance with Section 409A.
However, the Executive acknowledges and agrees that Company does not guarantee
the tax treatment or tax consequences associated with any payment or benefit
arising under this Agreement, including but not limited to consequences related
to Section 409A.

e. If any payment or benefit the Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (whether under this Agreement or otherwise) (such payment or
benefit, for purposes of this section, a “Payment”) would: (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code; and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be either: (A) the full amount
of such Payment; or (B) such lesser amount as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the

 

8



--------------------------------------------------------------------------------

foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. The Payments will be reduced in the following order: (A) reduction
of any cash severance payments otherwise payable to the Executive that are
exempt from Section 409A of the Code; (B) reduction of any other cash payments
or benefits otherwise payable to the Executive that are exempt from Section 409A
of the Code, but excluding any payments attributable to any acceleration of
vesting or payments with respect to any equity awards that are exempt from
Section 409A of the Code; (C) reduction of any other payments or benefits
otherwise payable to the Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code, but excluding any payments attributable
to any acceleration of vesting and payments with respect to any equity awards
that are exempt from Section 409A of the Code; and (D) reduction of any payments
attributable to any acceleration of vesting or payments with respect to any
equity awards that are exempt from Section 409A of the Code, in each case
beginning with payments that would otherwise be made last in time.

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

14. Entire Agreement; Prior Agreements. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and,
unless otherwise provided herein, supersedes all prior agreements or
understandings written or oral in respect thereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the date first written above.

 

    DICERNA PHARMACEUTICALS, INC. Date: July 7, 2016     /s/ David M. Madden    
By: David M. Madden     Its: Chairman     Douglas M. Fambrough, III Date: July
7, 2016     /s/ Douglas M. Fambrough, III

 

10